tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date date release number release date legend org organization name xx date address address taxpayer_identification_number person to contact id number contact numbers telephone fax certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective august 20xx our adverse determination was made for the following reasons you have failed to operate exclusively for one or more exempt purposes as required by r c sec_501 you have not demonstrated that you engage primarily in activities that further an exempt_purpose under sec_501 you have failed to demonstrate that you serve a public rather than a private interest contributions to your organization are no longer deductible under sec_170 after august 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 return envelope department of the treasury internal_revenue_service te_ge eo examination sec_107 charies lindbergh bivd garden city ny tax_exempt_and_government_entities_division date date legend org organization name xx date address address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action for the specific information needed for a valid if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal_revenue_service irs decision publication also includes modified letter information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you agreed with the proposed revocation or if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days of the date you agreed with the revocation or the date of your final revocation letter whichever is sooner unless a request for extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form s return envelope modified letter org ein ein legend org organization name company issue xx date state state co_1 whether the org org is organized and operated exclusively for exempt purposes described within internal_revenue_code sec_501 facts background and history the org is currently exempt under internal_revenue_code irc sec_501 and is classified as a hospital it is seeking to change its exempt status to a veba described in sec_501 the org owns and operates four ambulatory health centers through its employee health care providers it provides medical_care for union members and their dependents as a benefit to them its sole member is the co-1 co-1 which was established by collective bargaining as a veba described in internal_revenue_code irc sec_501 the org is funded solely by the co-1 which is funded by the employer members of the trade_association the org maintains that it has never operated for charitable purposes rather solely for its union members and it has never derived any benefit from its status as a 501_c_3_organization the org has never received charitable_contributions all funds have come from the co-1 the org was incorporated by special act of the state legislature on april 19xx as a corporation to be governed by the membership corporations law the objects and purposes being to deliver certain group medical benefits funded by employer contributions made pursuant to an industry-wide collective bargaining agreement between the state hotel trades council a labor_organization affiliated with the american federation of labor and the hotel association of state city inc a membership corporation composed of hotels in the city of state organization under sec_501 of the code in 19xx the irs classified the org as a tax-exempt social welfare on august 19xx the org’s certificate of incorporation was amended by the state legislature to denominate the org as a not-for-profit corporation in recognition of the fact that the membership corporations law had been replaced by the not-for-profit corporation law and to expressly state that the org would be a public health charity under sec_501 of the code subject_to state regulation under article of the state public health law the amendments to the org’s certificate of incorporation expanded the treatable population beyond trades council membership to include members of the general_public of org ein ein regardless of their ability to pay charity cases and disadvantaged state city school children and required that upon the org’s dissolution its remaining assets be transferred to a similar sec_501 charity on december 19xx the irs issued a new determination_letter recognizing the org as tax exempt under sec_501 in 19xx the board_of directors of the org attempted to amend its certificate of incorporation to remove charitable language to prevent erisa problems in 19xx the org also filed form_1024 requesting exemption under sec_501 but the request was withdrawn in 19xx on august 20xx the state court approved the org’s amended certificate of incorporation to remove charitable language and change the corporate purpose from a charity to an employee benefit organization note as a c_corporation in state organizations seeking to amend organizational documents go through a judicial process the state attorney general’s office was also contacted regarding the amendments to the org’s organizational documents they did not object to any proposed changes on august 20xx the certificate of amendment was filed with state amending the org’s certificate of incorporation to remove all charitable language and repurpose the organization from a charity to an employee benefit organization on september 20xx the org submitted form_1024 application under sec_501 to the irs law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or of org ein ein his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of health the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 and john marshall law school v united_states ct ci taxpayer’s position the taxpayer has agreed to revocation of their tax exempt status under sec_501 and has agreed to sign form_6018 government ’s position we propose revocation of the organization’s exempt status under sec_501 based on the organizational and operational issues revealed during the course of our examination regulation sec_1_501_c_3_-1 states an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the exempt organization’s records show it never operated for charitable purposes rather solely for its union members on august 20xx the organization amended their certificate of incorporation to remove all charitable language and change the organization’s purposes as follows the corporation is organized and operated exclusively as a voluntary employees’ beneficiary association within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended the code ’ the beneficiaries are the members of the corporation for purposes of all references to members in code sec_501 and the regulations promulgated thereunder of org ein ein the organization is not organized or operated as a charitable_organization described in sec_501 it is not operated primarily for the benefit of a charitable_class and is not organized for exempt purposes therefore we propose to revoke the organization’s exempt status under sec_501 effective august 20xx the date of the amendments to the organization’s certificate of incorporation conclusion it is the service’s position that the organization is not organized and operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax under sec_501 accordingly the organization’s exempt status is revoked effective august 20xx form_940 returns futa federal unemployment tax returns should be filed for the tax periods ending on or after august 20xx 4o0f
